UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 HEBER LUDIM BATEN ESCALANTE, JOSE                               Index No. 1:17-CV-8370-SLC
 ESPINDOLA, AUSENCIO HERRERA, NELSON
 ROBERTO          GODOY         SALAZAR      and
 ENMANUEL EIEZER PERALTA, individually
 and on behalf of others similarly situated,                           JUDGMENT

                           Plaintiffs,

                       -against-

 MOUNTAIN       FARMS,    INC.    (d/b/a
 DELMONICO), PAUL PREVITI, KYU OK HAN,
 and JINNY LEE,

                           Defendants.




                                           JUDGMENT

        On January 28, 2019 Plaintiff filed a notice of acceptance of offer of judgment pursuant to

Rule 68 of the Federal Rules of Civil Procedure;

      NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

        That the Plaintiff Jose Espindola have judgment against Defendants MOUNTAIN

FARMS, INC. (d/b/a DELMONICO), PAUL PREVITI, KYU OK HAN, and JINNY LEE

(collectively “Defendants”), jointly and severally, in the amount of for $5,152.84 (Five Thousand

One Hundred Fifty Two Dollars Eighty Four Cents) which is exclusive of attorneys’ fees and costs.

        This judgment shall be in full satisfaction of all federal and state law claims or rights that

Plaintiff may have as to damages, or any other form of relief, arising out of the alleged acts or

omissions of the Defendants, in connection with the facts and circumstances that are the subject of

this action.
       Plaintiff agrees that the payment of $5,152.84 (Five Thousand One Hundred Fifty Two

Dollars Eighty Four Cents) on or before April 1, 2020 shall be a reasonable time for such payment.

        March 19 2020
Dated: ________,

                                             _____________________________




                                              -2-
